           Case 1:20-cr-00078-AT Document 188 Filed 03/10/21 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: __________________
                                                                   DATE FILED: 3/10/2021

               -against-
                                                                          20 Cr. 78 (AT)
NYSHIEM SPENCER, et al.,
                                                                             ORDER
                               Defendant.
ANALISA TORRES, District Judge:

         The Court has reviewed the parties’ joint letter dated March 3, 2021, concerning the proposed
groupings of defendants for trial in this matter. ECF No. 186. The Court adopts the Government’s
proposed groupings at this time, subject to any changes to the procedures within this District
governing the scheduling of jury trials during the COVID-19 pandemic, and subject to any severance
motions filed pursuant to Federal Rule of Criminal Procedure 14. Thus, Defendants will be grouped
for trial as follows:

 Group One                 Group Two                Group Three              Group Four
 Nyshiem Spencer           Jonell Danforth          Allan Gonzalez           Elijah Burt
 Shalik Jenkins            Nasir Vincent            Price Tunstall           Ashanae McLaughlin
 Stefvon Eley              Lafone Eley              Malik Tunstall

       Accordingly, the Court will seek to schedule a jury trial on May 2, 2022, for Group One.

       SO ORDERED.

Dated: March 10, 2021
       New York, New York
